Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor Wardell Wright petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C.A. § 2255 (West Supp.2010) motion for a writ of habeas corpus. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Wright’s motion on May 26, 2010, 2010 WL 2164469. Accordingly, because the district court has recently decided Wright’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.